                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MICHAEL T. G.,1                         )
                                        )
                 Plaintiff,             )
                                        )                CIVIL ACTION
v.                                      )
                                        )                No. 18-1192-JWL
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )
 ______________________________________)



                            MEMORANDUM AND ORDER



       Plaintiff seeks review of a decision of the Acting Commissioner of Social Security

(hereinafter Commissioner) denying Child’s Insurance Benefits based on Disability

(CBD) and Supplemental Security Income (SSI) benefits pursuant to sections 202(d),

223, 1602, and 1614(a)(3)(A) of the Social Security Act, 42 U.S.C. §§ 402(d), 423,

1381a, and 1382c(a)(3)(A). Finding no error in the Administrative Law Judge’s (ALJ)

decision, the court ORDERS that judgment shall be entered pursuant to the fourth

sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background



1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
       Plaintiff argues that the ALJ gave some weight to the treating source opinion of

Dr. Millhuff and found that “the mild to moderate limitations contained in [Dr.

Millhuff’s] opinion are consistent with the claimant’s activities of daily living, including

the ability to socialize with friends, shop, play video games, read for pleasure, cook

simple meals, and perform household chores and personal care with some prompting.”

(R. 18). But he claims error because the ALJ failed to include Dr. Millhuff’s limitations

within the residual functional capacity (RFC) he assessed. (Pl. Br. 9).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). Substantial evidence is more than

a scintilla, but it is less than a preponderance; it is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971); see also, Wall, 561 F.3d at 1052; Gossett v. Bowen,

862 F.2d 802, 804 (10th Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

                                               2
36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This assessment is used

at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process--determining

at step four whether, considering the RFC assessed, claimant can perform his past

                                              3
relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, he is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th Cir. 1999).

       The court considers the issue as presented in Plaintiff’s Brief and finds no error in

the ALJ’s RFC assessment in light of his agreement with a portion of Dr. Millhuff’s

opinion.

II.    Discussion

       As noted above, Plaintiff argues that the ALJ gave some weight to the treating

source opinion of Dr. Millhuff and found that “the mild to moderate limitations contained

in [Dr. Millhuff’s] opinion are consistent with the claimant’s activities of daily living,

including the ability to socialize with friends, shop, play video games, read for pleasure,

cook simple meals, and perform household chores and personal care with some

prompting.” (R. 18). But he claims error because the ALJ failed to include the

limitations Dr. Millhuff opined within the RFC he assessed. (Pl. Br. 9). Plaintiff’s claim

is based on the definition of “Moderately Limited” in the “Medical Source Statement –

Mental” Dr. Millhuff completed and signed, providing his “professional opinion of the

claimant’s limitations.” (R. 507-08). Plaintiff’s counsel submitted the form for the ALJ

                                              4
to evaluate in his consideration of this case. (R. 506). The form defines “Moderately

Limited” to mean “Impairment levels are compatible with some, but not all, useful

functioning. Considered to be l standard deviation below the norm, or 30% overall

reduction in performance.” Id. at 507.

       Plaintiff points out that Dr. Millhuff opined that Plaintiff has moderate limitations

(as defined above)

       in the ability[ies] to remember locations and work-like procedures, carry
       out detailed instructions, maintain attention and concentration for extended
       periods, sustain an ordinary routine without special supervision, work in
       coordination with others without being distracted by them, make simple
       work related decisions, complete a normal workday or workweek, respond
       to changes in the work setting, and travel to unfamiliar places.

(Pl. Br. 9) (citing R. 507-08). He then argues Dr. Millhuff opined of “a 30% reduction”

in these abilities, and the vocational expert (VE) testified no competitive employment is

available for an individual with such limitations. Id.

       The Commissioner argues that the ALJ’s evaluation of Dr. Millhuff’s opinion was

reasonable. She argues that the ALJ discounted “Dr. Millhuff’s opinions that Plaintiff

would be off task 20% of the workday and would miss work four days per month”

because they were internally inconsistent with his other opinions and were inconsistent

with his contemporaneous treatment notes. (Comm’r Br. 8-9). She argues that the same

reasons justify the ALJ in not including “a 30% reduction in the RFC assessment based

on Dr. Millhuff’s opinion that Plaintiff had moderate limitations.” Id. at 9 (noting in fn.7

that the VE testified an individual who is unable “to remember locations and work-like

procedures for up to 30% of the work day, maintain concentration and attention for at


                                             5
least two hours at a time, or sustain a regular routine without supervision” could not

maintain employment). She argues that it appears neither Dr. Millhuff nor the ALJ had a

30% overall reduction in performance in mind when considering Plaintiff’s mental

abilities. (Comm’r Br. 10). She argues that Dr. Millhuff’s opinion that Plaintiff would

be off-task due to his symptoms for only 20% of the time “is irreconcilable with the

notion that Dr. Millhuff also thought Plaintiff would be incapable 30% of the time of

managing particular aspects of workplace functioning, including remembering locations

and work-like procedures, sustaining an ordinary routine without special supervision, or

making simple-work related decisions.” Id. She argues that the ALJ must have also

maintained this view of the evidence or he “would have discounted the moderate

limitation conclusions for the same logical reason that he discounted the 20% symptom

interference/off task conclusion.” Id.

       Plaintiff responds that the medical records do not reflect relatively normal findings

throughout the period of his treatment as the Commissioner suggests, but they

demonstrate deterioration in Plaintiff’s mental status. (Reply 1-2). He argues that the

record does not reflect that neither Dr. Millhuff nor the ALJ contemplated a 30%

reduction in performance, and the court may not “draw factual conclusions on behalf of

the ALJ,” id. at 3 (quoting Drapeau v. Massanari, 255 F.3d 1211, 1214 (10th Cir. 2001)

(internal quotation marks omitted)), or “create or adopt post-hoc rationalizations to

support the ALJ’s decision that are not apparent from the ALJ’s decision itself.” Id.

(quoting Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007)). She concludes that

the ALJ had an opportunity to discount Dr. Millhuff’s definition of “Moderately Limited”

                                             6
but did not and instead “unequivocally accepted as credible the moderate limitations,

defined as a 30% overall reduction, Dr. Millhuff opined [Plaintiff] suffered. In this

context, there is no evidence to suggest the ALJ did not intend what he meant.” (Reply

3).

       A.     The ALJ’s Findings

       The ALJ explained his consideration of Dr. Millhuff’s medical opinion:

       The claimant’s medication manager, Charles Millhuff, D.O., opined that the
       claimant would be off task 20 percent of the workday and would miss more
       than four days of work per month although he has no more than moderate
       limitations in the ability to follow detailed instructions, complete simple
       work, sustain a routine, respond appropriately to changes, and maintain
       attention and concentration for extended periods (Ex. 7F). This opinion is
       internally inconsistent, and the inability to maintain an eight hour workday,
       five days a week is inconsistent with the essentially normal clinical signs
       and findings reported in Dr. Millhuff’s contemporaneous treatment notes.
       Nevertheless, the mild to moderate limitations contained in this opinion are
       consistent with the claimant’s activities of daily living, including the ability
       to socialize with friends, shop, play video games, read for pleasure, cook
       simple meals, and perform household chores and personal care with some
       prompting. Therefore, the undersigned only gives some weight to this
       opinion.

(R. 18).

       B.     Analysis

       As Plaintiff argues, the Commissioner has promulgated regulations regarding

assessment of RFC. 20 C.F.R. §§ 404.1545-1546, 416.945-946. In assessing RFC, the

Commissioner is to consider a claimant’s abilities to meet the demands of work despite

his impairment(s). Id. at §§ 404.1545, 416.945. The assessment is to be based upon all

relevant medical and other evidence in the record and is to include consideration of the

limitations caused by all of the claimant’s impairments, including impairments which are

                                              7
not “severe” as defined in the regulations. Id. at §§ 404.1545(a & e), 416.945(a & e).

The assessment is to consider physical abilities such as sitting, standing, walking, lifting,

carrying, pushing, pulling, reaching, handling, stooping, and crouching; mental abilities

such as understanding, remembering, and carrying out instructions; responding

appropriately to supervision, co-workers, and work pressures; other abilities such as

hearing and seeing; and the ability to tolerate various work environments. Id.

§§ 404.1545(b,c,d), 416.945(b,c,d); see also §§ 404.1522, 416.922 (listing examples of

basic work activities which may be affected by impairments). At the ALJ hearing level,

it is the ALJ’s responsibility to assess RFC. Id. §§ 404.1546(c), 416.946(c).

       The Commissioner issued Social Security Ruling (SSR) 96-8p “[t]o state the

Social Security Administration’s policies and policy interpretations regarding the

assessment of residual functional capacity (RFC) in initial claims for disability benefits.”

West’s Soc. Sec. Reporting Serv., Rulings 143 (Supp. 2018). The Ruling includes

narrative discussion requirements for the RFC assessment. Id. at 149. The discussion is

to cite specific medical facts and nonmedical evidence to describe how the evidence

supports each conclusion, discuss how the plaintiff is able to perform sustained work

activities, and describe the maximum amount of each work activity the plaintiff can

perform. Id. The discussion must include an explanation how any ambiguities and

material inconsistencies in the evidence were considered and resolved. Id. If the ALJ’s

RFC assessment conflicts with a medical source opinion, the ALJ must explain why he

did not adopt the opinion. Id. at 150.



                                              8
       In Haga v. Astrue, 482 F.3d at 1208, the Tenth Circuit explained that when an ALJ

gives weight to an opinion, he must explain why he rejects some of the limitations in the

opinion while adopting others. The court explained that the “ALJ is not entitled to pick

and choose through an uncontradicted medical opinion, taking only the parts that are

favorable to a finding of nondisability.” Id.

       Here, both Plaintiff and the Commissioner have constructed arguments based upon

their understanding of what the ALJ and Dr. Millhuff “meant” or “intended” rather than

what the ALJ or Dr. Millhuff said. Dr. Millhuff said that Plaintiff was moderately limited

in certain mental abilities. (R. 507-08). Dr. Millhuff’s form defined that degree of

limitation as “Impairment levels are compatible with some, but not all, useful

functioning. Considered to be 1 standard deviation below the norm, or 30% overall

reduction in performance.” Id. at 507 (emphases added by the court). Plaintiff argues

that in using the term Dr. Millhuff meant “a 30% reduction in the ability.” (Pl. Br. 9).

He argues, based upon the VE’s testimony that an individual with these moderate

limitations would not be able to maintain competitive employment. However, when

questioning the VE he did not hypothesize about an individual with moderate limitations

defined as “Impairment levels are compatible with some, but not all, useful functioning.

Considered to be l standard deviation below the norm, or 30% overall reduction in

performance.” Rather, he hypothesized about an individual with the functional

limitations he believed Dr. Millhuff meant:

       an individual 30% of the work day -- up to 30% of the work day would be
       unable to remember locations and work like procedures. Would be unable
       to maintain concentration and attention for at least two hours at a time. Or

                                                9
       sustain a regular routine without special supervision. Meaning that they
       would have to have like a job coach or supervisor with them.

(R. 56). In her response, the VE expressed her understanding of what Plaintiff’s counsel

was proposing: “If you’re not able to do those specific things for up to 30% of the day, I

do not believe that that -- person is competitive employable.” Id. (emphasis added by the

court). So, rather than 1 standard deviation below the norm, or a 30% reduction in

performance, as Dr. Millhuff defined the limitations, Plaintiff’s counsel equated the

limitations with an inability to perform the mental abilities at issue for 30% of the day.

That understanding is irreconcilable with the plain language of the definition in the

medical source statement at issue.

       “Norm” is defined in Stedman’s Medical Dictionary as “1. The usual value. 2.

The desirable value or behavior.” Stedman’s Medical Dictionary 1219 (26th ed. 1995).

It has also been defined variously as “a set standard of development or achievement

usu[ally] derived from the average or median achievement of a large group, … the

average score of a specified class of persons on a specified test, … a pattern or trait taken

or estimated to be typical in the behavior of a social group because most frequently

observed.” Webster’s Third New International Dictionary 1540 (1986). Thus, a 30%

reduction in performance from the norm would mean a 30% reduction from the typical or

average behavior or mental performance of American society as a whole. Plaintiff does

not explain how that reduction equates to an inability to use these mental abilities for

30% of the time in a workday. And, an inability to perform for 30% of the time is not

what Dr. Millhuff opined.


                                             10
       Finally, the court notes that “mild limitation,” “moderate limitation,” “marked

limitation,” and “extreme limitation” are terms of art in the context of Social Security

disability evaluation and are defined by the Commissioner in the regulations. 20 C.F.R.,

Pt. 404, Subpt. P, App. 1, § 12.00F2 (2017). “Moderate limitation” is defined: “Your

functioning in this area independently, appropriately, effectively, and on a sustained basis

is fair.” Id. The court entertains serious doubts whether it would be possible for a

medical source to use those terms in a medical source statement and impose a different

definition upon the Commissioner (or an ALJ) even if it were clear that he was using the

terms to mean a degree of limitation different than the meaning used by the agency. This

is especially true in a case such as this where it appears that the terms were not actually

defined by the physician but were defined on a form (likely produced by an attorney or an

organization of attorneys) which was merely filled in by the physician. This, however, is

not a case where the physician was using a definition demonstrably different than that

used by the agency. Here, Plaintiff has not shown that Dr. Millhuff’s definition is

materially different than the definition used by the agency and the ALJ. Therefore, he

has not shown that the ALJ, contrary to his specific assertion otherwise, rejected the

moderate limitations opined by Dr. Millhuff. Consequently, there was no need for the

ALJ to explain why he rejected some of Dr. Millhuff’s moderate limitations—he did not.

Plaintiff has shown no error in the ALJ’s evaluation of Dr. Millhuff’s opinion or in the

ALJ’s RFC assessment.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

                                             11
Dated May 3, 2019, at Kansas City, Kansas.




                                    s:/ John W. Lungstrum
                                    John W. Lungstrum
                                    United States District Judge




                                  12
